Case 2:20-cv-00551-RGK-JEM Document 19 Filed 05/18/20 Page 1 of 1 Page ID #:114




  1

  2

  3

  4

  5

  6

  7

  8                             UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
      SPLASH NEWS AND PICTURE                        Case No.: 2:20-cv-551 RGK (JEMx)
 11   AGENCY, LLC,
                                                     Hon. R. Gary Klausner
 12                Plaintiff,
                                                     ORDER GRANTING RENEWED
 13   v.                                             MOTION TO SERVE DEFENDANT
                                                     BY ALTERNATE MEANS (ECF 16)
 14   ONIKA TANYA MARAJ p/k/a NICKI
      MINAJ et al.,
 15
                   Defendants.
 16

 17         Having considered Plaintiff’s Renewed Motion to Serve Defendant by
 18   Alternate Means, and good cause appearing, the Court hereby ORDERS as follows:
 19         The Motion is GRANTED. The Court concludes that service on defendant by
 20   the following means is reasonably calculated to give defendant actual notice of this
 21   proceeding, and thus GRANTS plaintiff leave to serve defendant as follows:
 22            x by email to litigation counsel Peter Ross (pross@bgrfirm.com) and Eric
 23               Lauritsen (elauritsen@bgrfirm.com), and
 24            x by email to business manager Angie Kukawski (angela@blvdmgmt.com).
 25         IT IS SO ORDERED.
 26              18 2020
      Dated: May __,
                                       R. Gary Klausner
 27                                    United States District Judge
 28

                                                 1
                                              ORDER
